57 F.3d 1067NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Clarence REID;  Thomas D. Crooks;  Van Tyler, Jr.;  AlfredR. McEachin;  Fesse Laney;  Michael Page,Plaintiffs-Appellants,and Charles Francis Habighorst;  Nathaniel James;  ReginaldMcCants;  Anthony R. Taylor, Plaintiffs,v.Carroll A. CAMPBELL, Jr., Governor of the State of SouthCarolina;  Parker Evatt, Commissioner of the South CarolinaDepartment of Corrections;  Richard A. Harpootlian,Solicitor for the Fifth Judicial Circuit of South Carolina;Lawrence Richter, State Senator for Charleston County, SouthCarolina;  Steve Landford, State Representative forSpartanburg County, South Carolina, Defendants-Appellees.
No. 94-7056.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 16, 1995.

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Clarence Reid, Thomas D. Crooks, Van Tyler, Jr., Alfred R. McEachin, Fesse Laney, Michael Page, Appellants Pro Se.
D.S.C.
AFFIRMED.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation, and we find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Reid v. Campbell, No. CA-94-2095-3-20-A (D.S.C. Aug. 29, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.